                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

KIAWAH ISLAND UTILITY, INC.,           )
                                       )
                  Plaintiff,           )
                                       )                  No. 2:19-cv-1359-DCN
            vs.                        )
                                       )                       ORDER
WESTPORT INSURANCE CORPORATION, )
SWISS RE INTERNATIONAL SE, LLOYD’S )
SYNDICATE 1882 CHB, and MEARS          )
GROUP INC.,                            )
                                       )
                  Defendants.          )
_______________________________________)

       This matter is before the court on defendant Westport Insurance Corporation’s

(“Westport”) motion to dismiss, ECF No. 23. For the reasons set forth below, the court

denies the motion to dismiss.

                                   I. BACKGROUND

       Westport provided property and business interruption insurance coverage to

plaintiff Kiawah Island Utility, Inc. (“KIU”) from September 1, 2015 to September 1,

2016. KIU entered into a contract (“the Contract”) with defendant Mears Group Inc.

(“Mears”) to install an underground pipeline running from Kiawah Island to Johns Island

(“the Project”). The Project consisted of using horizontal directional drilling to bore an

underground hole and then pulling pipe through the hole. During this process, the pipe

got stuck in the borehole, and Mears’s work was lost. As a result, Mears had to drill a

second borehole and install a new section of pipeline. Mears informed KIU that it

incurred approximately $7 million to repair and/or replace the damaged pipeline and

asked KIU to submit a claim for the loss to KIU’s builder’s risk insurer. KIU disagreed

                                             1
that the Contract required KIU to provide builder’s risk insurance for the Project but

nevertheless submitted the claim to Westport. Westport denied coverage for the claim. 1

       On September 8, 2017, Mears filed suit against KIU seeking a declaration that

KIU was responsible under the Contract for obtaining primary builder’s risk insurance

and alleging that KIU breached the Contract for failing to do so, causing Mears to suffer

$7 million of damages (“the Mears action”). Mears subsequently filed a motion for

summary judgment in the Mears action, and in response, KIU raised the argument that

even if KIU did breach the Contract by failing to procure builder’s risk insurance, Mears

was not damaged by the breach because the damage to the pipeline was incurred by

Mears’s faulty workmanship, which is excluded from coverage under the Policy and

under builder’s risk insurance policies. The court granted summary judgment on the

declaratory judgment cause of action in favor of Mears, holding that the Contract did

require KIU to obtain primary builder’s risk insurance. The court denied summary

judgment as to the breach of contract cause of action, finding that there was a genuine

issue of material fact as to whether Mears engaged in faulty workmanship and thus had

been damaged by KIU’s breach.




       1
         The court notes that at the hearing, counsel for Westport sought to clarify the
reason why Westport denied coverage. In an order in the Mears action, the court stated
that Westport denied coverage because (1) Westport determined that the Westport Policy
was excess to any of Mears’s insurance policies, and (2) Mears engaged in faulty
workmanship, which was excluded from coverage. In its motion to reconsider the court’s
order, KIU argued that this was a misstatement, but the court rejected the argument based
on the arguments that were before it at that time. Westport now asks the court to clarify
that Westport solely denied coverage based on faulty workmanship. Because
consideration of the issue is not necessary to the court’s resolution of the instant motion,
the court declines to address the issue now. Counsel can raise the issue again when it
becomes relevant to an issue before the court.
                                             2
       KIU then filed this declaratory judgment action on May 9, 2019 seeking, as to

Westport, declarations that the Policy provides coverage for the pipeline damage, that the

Policy must provide coverage up to the amount of available coverage, and that any of

KIU’s liability in the Mears action is covered by the “Insured’s Liability” provision of the

Policy (“the KIU action”). Westport filed its motion to dismiss on June 25, 2019. ECF

No. 23. KIU responded on July 23, 2019, ECF No. 40, and Westport replied on August

6, 2019, ECF No. 52. The court held a hearing on the motion on September 12, 2019.

The motion is now ripe for review.

                                     II. STANDARD

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,



                                              3
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                     III. DISCUSSION

        Westport bases its motion to dismiss on the doctrine of judicial estoppel.

Westport argues that in the Mears action, KIU has maintained that Mears engaged in

faulty workmanship, and that KIU cannot now switch positions and argue that it is

entitled to coverage under the Westport policy because Mears did not engage in faulty

workmanship. KIU first responds that Westport’s assertions of judicial estoppel is

inappropriate at the Rule 12(b)(6) stage of litigation and then argues that judicial estoppel

does not apply here. The court addresses each in turn, finding that judicial estoppel

generally may be applicable at this stage of litigation but ultimately concluding that it

does not apply here. The court then briefly discusses another argument raised by

Westport but declines to consider it for procedural reasons.

        A. Rule 12(b)(6) Standard

        Westport first argues that judicial estoppel is an affirmative defense and can serve

as a basis for dismissal under Rule 12(b)(6). KIU disagrees, arguing that judicial

estoppel is inappropriate at this early stage of litigation. The question of whether judicial

estoppel can be applied when considering a motion to dismiss simply requires the court to

refer back to the basic standard of Rule 12(b)(6), namely, that “courts are limited to

considering the sufficiency of allegations set forth in the complaint and the ‘documents


                                               4
attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011). In light of this standard of review, some

courts have declined to apply judicial estoppel when considering a 12(b)(6) motion

because the court needs more information than can be found in the complaint to

determine whether judicial estoppel applies. See, e.g., Brown v. Lieutenant Governor’s

Office on Aging, 697 F. Supp. 2d 632, 639 (D.S.C. 2010) (finding the issue of judicial

estoppel at 12(b)(6) stage of litigation to be inappropriate because it could not be resolved

by consideration of the complaint alone). However, other courts have considered judicial

estoppel in a 12(b)(6) motion to dismiss when the limited information before the court is

sufficient to determine whether judicial estoppel should apply. See, e.g., Briggs v.

Newberry Cty. Sch. Dist., 838 F. Supp. 232, 237 (D.S.C. 1992), aff’d, 989 F.2d 491 (4th

Cir. 1993) (finding that, while not necessary for disposition of the motion to dismiss,

judicial estoppel could be applied).

       Here, Westport argues for judicial estoppel using the complaint in this action and

various filings in the Mears action. The court can clearly consider the complaint, and

Westport contends that the court can consider filings in the Mears action because they are

public records. Indeed, at the 12(b)(6) stage, “a court may consider official public

records” such as court records. Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th

Cir. 2006). At the hearing on the motion, KIU agreed that the court can consider the

filings in the Mears action in making its determination at this stage of litigation. As such,

because the court only needs to consider the complaint and court records from the Mears




                                              5
action to determine whether judicial estoppel applies, the court can conduct a judicial

estoppel analysis even at this early stage of litigation.

        B. Judicial Estoppel

        Westport next argues that KIU should be judicially estopped from arguing that

Mears did not engage in faulty workmanship because in the Mears action, KIU argued

that Mears did engage in faulty workmanship. In response, KIU contends that judicial

estoppel is not warranted here because it has merely asserted as Westport’s coverage

denial based on faulty workmanship as a legal defense in the Mears action, meaning that

it is Westport and not KIU’s position that Mears engaged in faulty workmanship.

        “Judicial estoppel, an equitable doctrine that prevents a party who has

successfully taken a position in one proceeding from taking the opposite position in a

subsequent proceeding, is recognized to protect the integrity of the judicial system.”

King v. Herbert J. Thomas Mem’l Hosp., 159 F.3d 192, 196 (4th Cir. 1998). “[T]he

doctrine is invoked to prevent a party from ‘playing fast and loose with the courts,’ from

‘blowing hot and cold as the occasion demands,’ or from attempting ‘to mislead the

[courts] to gain unfair advantage.’” Id. (quoting Lowery v. Stovall, 92 F.3d 219, 223,

225 (4th Cir. 1996)). However, “courts must apply the doctrine with caution.” John S.

Clark Co. v. Faggert & Frieden, P.C., 65 F.3d 26, 29 (4th Cir. 1995). “[I]t has long been

the law of this circuit that a court must consider each case’s ‘specific facts and

circumstances’ before holding a claim barred by judicial estoppel.” Martineau v. Wier,

934 F.3d 385, 394 (4th Cir. 2019). In order for judicial estoppel to apply,

        (1) the party sought to be estopped must be seeking to adopt a position that
        is inconsistent with a stance taken in prior litigation; (2) the position sought
        to be estopped must be one of fact rather than law or legal theory; (3) the
        prior inconsistent position must have been accepted by the court; and (4)

                                               6
       the party sought to be estopped must have intentionally misled the court to
       gain unfair advantage.
Minnieland Private Day Sch., Inc. v. Applied Underwriters Captive Risk Assur. Co., Inc.,

867 F.3d 449, 458 (4th Cir. 2017), cert. denied sub nom. Applied Underwriters Captive

Risk Assur. Co. v. Minnieland Private Day Sch., Inc., 138 S. Ct. 926 (2018). The Fourth

Circuit has “characterized the final element as ‘determinative.’” Id. The court addresses

each element in turn, finding that while KIU has taken inconsistent factual positions,

judicial estoppel does not apply because the court has not accepted KIU’s position in the

Mears action.

                a. Inconsistent Positions

       Westport first argues that KIU is adopting a position in the KIU action that is

inconsistent with the position it adopted in the Mears action. Specifically, Westport

contends that KIU is now arguing that Mears did not engage in faulty workmanship in

order to obtain coverage from Westport when KIU previously argued in the Mears action

that Mears did engage in faulty workmanship. In response, KIU argues that it has not

taken inconsistent positions because Westport was the party responsible for denying

coverage based on faulty workmanship, not KIU. KIU claims that its argument about

Mears’s faulty workmanship was based on Westport’s denial of coverage due to faulty

workmanship. KIU maintains that in the Mears action, it “has cited as a legal defense to

Mears’ allegations of breach of [the Contract] that Westport (not [KIU]) denied coverage

. . . based on a faulty workmanship exclusion.” ECF No. 40 at 18. To be sure, it was

Westport who determined that there was no coverage because Mears engaged in faulty

workmanship. And both Mears and KIU both initially challenged that determination,




                                             7
with KIU submitting an expert report to Westport that stated that “Mears acted in a

prudent manner consistent with the industry standard of care.” Compl. ¶ 42.

       However, the issue is that KIU took the position that Mears engaged in faulty

workmanship on as its own instead of couching its arguments in terms of abiding by

Westport’s coverage determination. For example, in its opposition to Mears’s motion for

summary judgment, KIU argued that even if KIU had to obtain builder’s risk insurance,

the damage would not have been covered by the insurance because “builder’s risk

insurance does not cover claims where the cause of the damage is faulty workmanship,

which is the case here.” Def. Opp. To Pl.’s Mot. Partial Summ. J., Mears action, 2:17-cv-

02418 (D.S.C. Aug. 31, 2018), ECF No. 21 at 4. KIU did not qualify that assertion with

an explanation that it is Westport’s position that the cause of damage is faulty

workmanship. Similarly, in providing a background of the dispute, KIU explained that

“Mears applied excessive pull force on the PVC pipe and broke the pipe while pulling it

through the borehole.” Id. at 2. Again, this is an assertion by KIU that Mears engaged in

faulty workmanship. KIU also claimed that “faulty workmanship caused Mears’ alleged

damage [and] [a]s a result, whether KIU obtained builder’s risk insurance in

inconsequential” and that “[b]ecause Mears’ own negligence caused the damage it

suffered, and because faulty workmanship is excluded from insurance coverage, it is

inconsequential whether KIU obtained primary builder’s risk coverage on the Project.”

Id. at 5, 11. These statements are not accompanied with clarification that it is Westport’s

position that Mears’s own negligence caused the damage. As such, the court finds that

these assertions belong to KIU.




                                             8
       Moreover, KIU hired its own expert to form an opinion on whether Mears’s

workmanship was faulty. The expert, Dr. Bennett, opined that “Mears made mistakes

and failed to use good practices in some aspects of its operations on the Kiawah Island

Utilities project which caused the failure of the nominal 16-inch diameter DR 14 FPVC

pipe.” Dr. Bennett Expert Report at 3, Mears action, 17-cv-2418, ECF No. 71-2 at 3. Dr.

Bennett concluded that “Mears’ mistakes were a breach of the ordinary standard of care

in the industry.” Id. KIU argues that there is a distinction between whether Mears

engaged in faulty workmanship and whether Mears breached the industry standard of

care; however, the court is unconvinced by this purported distinction. Both

determinations go to the question of whether Mears properly completed its work on the

Project. Moreover, KIU equates the issues of standard of care and workmanship in its

complaint, stating that KIU “delivered to Westport an expert report from Mears stating

Mears acted in a prudent manner consistent with the industry standard of care and, on that

basis, asserted the faulty workmanship exclusion did not apply.” Compl. ¶ 42 (emphasis

added). Thus, KIU’s own complaint contradicts its argument. In sum, the record in the

Mears action indicates that KIU went beyond simply relying on Westport’s determination

and instead sought out an expert to opine that Mears did engage in faulty workmanship.

       Now, in its complaint in the instant action, KIU alleges that “no exclusion bars

coverage” under the Policy, Compl. ¶ 40, meaning that KIU alleges that the faulty

workmanship exclusion does not apply. The clear implication of this allegation is that

KIU now takes the position that Mears did not engage in faulty workmanship. KIU

argues that because its allegation that “no exclusion bars coverage” is “[b]ased on the

terms, conditions and definitions of the Westport Policy and information provided by



                                             9
Mears”, KIU’s allegation that the faulty workmanship exclusion does not apply was

based on information provided by Mears and Mears’s arguments. Regardless, in seeking

a declaration that the Westport Policy provides coverage, KIU will have to assert that the

faulty workmanship exclusion does not apply, meaning that Mears did not engage in

faulty workmanship.

        Westport relies on two cases in support of its argument that KIU has taken

inconsistent positions. First, in Allen v. Zurich Ins. Co., a plaintiff sought to recover for

injuries he sustained while working with the insured. 667 F.2d 1162, 1163–64 (4th Cir.

1982). The defendant’s defense was that the plaintiff could not recover under the

insured’s policy because there was an exclusion for injuries sustained by the insured’s

employees. The Fourth Circuit held that the plaintiff was judicially estopped from

claiming that he was not the insured’s employee, which would make the insurance

policy’s exclusion inapplicable, when the plaintiff previously asserted in a state court

case that he was the insured’s employee. Id. at 1166–67.

        In the second case, Nat’l Union Fire Ins. Co. of Pittsburgh v. Manufacturers &

Traders Tr. Co., a former employee of the plaintiff’s insured perpetrated a fraudulent

scheme in which the employee submitted fraudulent invoices and induced the insured to

pay three entities. 137 F. App’x 529, 529 (4th Cir. 2005). The plaintiff insurance

company was judicially estopped from asserting that these three entities were “fictitious

entities” under section 3-404(b) of the Maryland Commercial Code because the insured

“consistently alleged” that the entities were real entities in a state court action “after

significant investigation and across multiple amendments to the complaints.” Id. at 531.




                                              10
Both of these cases provide examples of factually inconsistent positions that are akin to

KIU’s positions here.

       KIU first tries to distinguish these cases by arguing that the finding of judicial

estoppel was made either on a motion for summary judgment or after trial. As discussed

above, the court has everything before it now to determine whether judicial estoppel

applies, meaning that the court can make its finding now. KIU then tries to substantively

distinguish the cases, but it does so in a rather conclusory manner by arguing that the

cases contain clearly inconsistent positions while KIU’s positions are not inconsistent.

Based on the discussion above, the court finds that the positions are inconsistent.

               b. Fact vs. Law

       Next, Westport argues that KIU’s inconsistent position is based in fact, not law,

because determining whether Mears engaged in faulty workmanship is a question of fact.

Westport specifically points to the court’s holding in the Mears action that there is a

genuine issue of material fact as to whether Mears engaged in faulty workmanship. KIU

disagrees, arguing that the issue of whether an insurance policy exclusion applies is a

question of law.

       Both parties are correct. Whether Mears engaged in faulty workmanship is a

factual issue, and whether Westport properly denied coverage is a legal issue. The

problem is how the parties are characterizing KIU’s position for the purposes of judicial

estoppel. Because Westport characterizes the difference in positions as relating to

whether Mears engaged faulty workmanship, Westport argues that the issue is a factual

one. Because KIU frames the issue as one as to whether Westport properly denied

coverage based on the faulty workmanship exclusion, KIU contends that the issue is a



                                             11
legal one. The court agrees with Mears’s framing of the issue, as the question is whether

Mears engaged in faulty workmanship. Therefore, KIU’s inconsistent position is one

based in fact.

                 c. Accepted by Court

       Westport next argues that this court accepted KIU’s position that Mears engaged

in faulty workmanship, meaning that KIU must be estopped now from asserting that

Mears did not engage in faulty workmanship. “[J]udicial acceptance means only that the

first court has adopted the position urged by the party[, either as a preliminary matter or]

as part of a final disposition.” Lowery, 92 F.3d at 224–25 (quoting Edwards v. Aetna

Life Ins. Co., 690 F.2d 595, 599 n.5 (6th Cir. 1982)). “[A]lthough the party against

whom estoppel is being invoked need not have prevailed on the ultimate merits of its

case, it must have convinced the judicial or quasi-judicial body to adopt its position.”

Scott v. Land Span Motor, Inc., 781 F. Supp. 1115, 1120 (D.S.C. 1991). “The insistence

upon a court having accepted the party’s prior inconsistent position ensures that judicial

estoppel is applied in the narrowest of circumstances.” Lowery, 92 F.3d at 224.

       Westport argues that the court accepted KIU’s position that Mears engaged in

faulty workmanship by finding that there was a genuine issue of material fact as to

whether Mears engaged in faulty workmanship. As Westport points out, the only reason

why the court denied summary judgment to Mears’s breach of contract claim was

because the court found that there was a genuine issue of material fact as to whether

Mears was damaged, which is dictated by whether Mears engaged in faulty

workmanship.




                                             12
       The court finds that it has not accepted KIU’s position in the sense that is required

to apply judicial estoppel here. To be sure, the court gave credence to KIU’s position in

that the court acknowledged that KIU was arguing that Mears engaged in faulty

workmanship, which created a genuine issue of material fact. However, the court did not

accept the position because the court did not find that Mears did actually engage in faulty

workmanship. To show that the court’s “acceptance” of KIU’s position for the purpose

of finding a genuine issue of material fact is sufficient to invoke judicial estoppel,

Westport points to the fact that “the party against whom estoppel is being invoked need

not have prevailed on the ultimate merits of its case.” Scott, 781 F. Supp. at 1120.

However, in Scott, the court discussed adopting a position in terms of adopting the merits

of the position, not just the fact that the party was arguing for the position. Moreover, the

Scott court ultimately declined to invoke judicial estoppel because the prior proceeding

was settled without any determination of the merits, meaning that the plaintiff’s position

was not “successfully maintained.” Id. at 1120. This suggests that the court must adopt

the merits of a position, not simply the fact that the position is being argued for.

       In addition, the cases cited by Scott discuss judicial estoppel as being “designed to

prevent a party from convincing unconscionably one judicial body to adopt factual

contentions only to tell another judicial body that those contentions [are] false.” Id.

(emphasis added) (quoting M. Kramer Manufacturing Company v. Andrews, 783 F.2d

421, 448 n.23 (4th Cir. 1986)); see also id. (“It may be laid down as a general proposition

that, where a party assumes a certain position in a legal proceeding, and succeeds in

maintaining that position, he may not thereafter . . . assume a contrary position” (quoting

Davis v. Wakelee, 156 U.S. 680, 689 (1895))). These cases suggest that in order for a



                                              13
court to adopt a position, for the purposes of judicial estoppel, the court must have

adopted the merits or facts of the position and not just the fact that the party was taking

the position. Indeed, the court has been unable to find any instance in which a court

applied judicial estoppel in part because it found that the party’s position created a

genuine issue of material fact without actually considering the merits of the position.

       Westport also relies on language from Scott that explains the judicial estoppel

“precludes a contradictory position without examining the truth of either statement.” 781

F. Supp. at 1119 (quoting Teledyne Indus., Inc. v. N.L.R.B., 911 F.2d 1214, 1218 (6th

Cir.1990)). Westport argues that this language indicates that the court may still find that

judicial estoppel applies even though it did not consider the truth of whether or not Mears

engaged in faulty workmanship. However, a review of the case quoted by Scott for this

proposition reveals that this language simply cautions against the use of judicial estoppel

and explains how the requirement of judicial acceptance mitigates a negative aspect of

judicial estoppel. In Teledyne Indus., Inc., the Sixth Circuit explained that “[j]udicial

estoppel is applied with caution to avoid impinging on the truth-seeking function of the

court because the doctrine precludes a contradictory position without examining the truth

of either statement.” 911 F.2d at 1218. The court continued, stating that “[f]or example,

before the doctrine of judicial estoppel may be invoked, the prior argument must have

been accepted by the court” and “[a]lthough this limit allows parties to contradict

themselves in court, it threatens only the integrity of the parties, not of the court.” Id. As

such, “[r]equiring prior judicial acceptance protects the truth-seeking function of the

court, while preserving the court’s integrity.” Id.




                                             14
       In other words, when judicial estoppel is applied, a court does not have the

opportunity to determine which inconsistent position is true. This means that a court may

judicially estop a party from asserting a position that is true only because it has already

accepted the first position. For this reason, a court’s acceptance of a position is required

to protect the court’s truth-seeking function because once the court accepts one position,

judicial estoppel prevents the court from later being faced with another position that casts

doubt on the truth of the judicially accepted position. As applied here, judicial estoppel

would apply to preclude KIU from asserting that Mears did not engage in faulty

workmanship without the court examining the truth of whether or not Mears did in fact

engage in faulty workmanship, which provides reason for judicial estoppel being applied

with caution. But in doing so, the court still would need to accept KIU’s first position,

that Mears did engage in faulty workmanship, and the court finds that it has not done so.

       Because the requirement of a court’s acceptance of an inconsistent position

“ensures that judicial estoppel is applied in the narrowest of circumstances,” Lowery, 92

F.3d at 224, and because the court is unconvinced here that it has accepted KIU’s

position as contemplated by the doctrine of judicial estoppel, the court declines to apply

judicial estoppel here.

               d. Intentionally Misleading

       The final, and determinative, element of judicial estoppel is whether KIU

intentionally misled the court to gain an unfair advantage. “Without bad faith, there can

be no judicial estoppel.” Zinkand v. Brown, 478 F.3d 634, 638 (4th Cir. 2007). Because

the court finds that judicial estoppel does not apply based on the third element, the court

need not consider this element.



                                             15
       C. Insured’s Liability Provision

       In a footnote at the end of its motion to dismiss, Westport also argues that judicial

estoppel applies to KIU’s allegation that any liability of KIU in the Mears action is

covered by the “Insured’s Liability” provision of the Policy. In response, KIU contends

that Westport fails to identify any legal argument as to why judicial estoppel would apply

to this claim. Westport then argues in reply that the court should dismiss KIU’s claim

regarding the “Insured’s Liability” provision as not being ripe for adjudication.

         Because the court finds that judicial estoppel does not apply here, the court can

easily dispose of the argument that judicial estoppel should also apply to KIU’s claim

about the “Insured’s Liability” provision. As to whether the “Insured’s Liability” claim

is ripe for adjudication, Westport raised this argument for the first time in its reply brief.

“The ordinary rule in federal courts is that an argument raised for the first time in a reply

brief or memorandum will not be considered.” Clawson v. FedEx Ground Package Sys.,

Inc., 451 F. Supp. 2d 731, 734 (D. Md. 2006). As such, the court declines to consider

this argument.




                                              16
                               IV. CONCLUSION

      For the foregoing reasons the court DENIES Westport’s motion to dismiss.

      AND IT IS SO ORDERED.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

October 22, 2019
Charleston, South Carolina




                                        17
